Citation Nr: 1316974	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder diagnosed as generalized anxiety disorder, major depressive disorder, an insomnia disorder, and alcohol dependence.

2.  Entitlement to service connection for an acquired psychiatric disorder other than generalized anxiety disorder, major depressive disorder, an insomnia disorder, and alcohol dependence, to include posttraumatic stress disorder (PTSD), bipolar disorder, and a psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in March 2009, and testified at a Board videoconference hearing in July 2010; the transcripts are of record.  This matter was remanded in March 2011.  In March 2011, the Board noted that in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal was not just limited to the Veteran's purported entitlement to service connection for posttraumatic stress disorder (PTSD), but also includes other diagnosed psychiatric disorders as well.

Since the Acting Veterans Law Judge who conducted the July 2010 hearing was no longer employed with the Board, the Veteran elected to have another Board hearing.  In March 2012, the Board remanded the claim for another Board hearing.  In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The medical evidence dated since February 2003 (when the Veteran filed his claim) reveals the following diagnoses:  generalized anxiety disorder, major depressive disorder, an insomnia disorder, alcohol dependence, PTSD, bipolar disorder, and a psychotic disorder.  In light of the favorable medical evidence as to four of the disorders, the Board is only adjudicating at this time the claims of entitlement to service connection for generalized anxiety disorder, major depressive disorder, an insomnia disorder, and alcohol dependence.  Therefore, the issues are as stated on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder other than generalized anxiety disorder, major depressive disorder, an insomnia disorder, and alcohol dependence, to include PTSD, bipolar disorder, and a psychotic disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's in-service event of being on the USS Iwo Jima when it collided with the USS Nashville in March 1975 has been verified.

2.  The competent medical evidence shows that the Veteran's generalized anxiety disorder, major depressive disorder, and insomnia disorder are related to active service.

3.  The competent medical evidence shows that the generalized anxiety disorder and the major depressive disorder aggravated the alcohol dependence.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and insomnia disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Alcohol dependence was aggravated by the now-service-connected generalized anxiety disorder, major depressive disorder, and an insomnia disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(C)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) (2007) was amended effective October 10, 2006 to provide the following as to aggravation of nonservice-connected disabilities:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. § 3.310(b)).

Where, as here, a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version more favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Although the overall intention of the amendment is to implement the decision in Allen v. Brown, 7 Vet. App. 439 (1995), the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The United States Court of Appeals for Veterans Claims (the Court) in Allen was not concerned with, and did not address, such an evidentiary requirement.  Notably, in addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority and not Allen.  See 71 Fed. Reg. at 52,744-45.  

Therefore, the Board finds that the more favorable law in this case is the former version of 38 C.F.R. § 3.310, as interpreted by the Court in Allen.  The former version will be applied below.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Shedden element (1), current disability, has been met for three psychiatric disorders.  The April 2011 VA examiner diagnosed generalized anxiety disorder, major depressive disorder, and an insomnia disorder.  

The Veteran argues that his psychiatric disorders are related to service, to include the in-service event of being on the USS Iwo Jima when it collided with the USS Nashville in March 1975.  A document about the history of the USS Iwo Jima reflects that this ship did indeed collide with the USS Nashville in March 1975.  Thus, there is competent and credible evidence of this in-service event.  Moreover, at an October 1980 separation examination, the appellant reported a history of frequent trouble sleeping.  Thus, Shedden element (2), injury or disease, has been met.

The April 2011 VA examiner noted that the in-service collision could cause significant fear and phobia of ships.  The examiner opined that the generalized anxiety disorder and major depressive disorder were directly due to active service.  The examiner also opined that the insomnia is probably part of the depressive and anxiety disorders.  There is no competent medical evidence showing that the generalized anxiety disorder, major depressive disorder, and insomnia disorder are completely unrelated to active service.  Accordingly, Shedden element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for generalized anxiety disorder, major depressive disorder, and an insomnia disorder.  The benefits sought on appeal are accordingly allowed.

Turning to the alcohol dependence, the April 2011 VA examiner diagnosed that disorder.  Although the April 2011 VA examiner diagnosed alcohol dependence in sustained full remission, the examiner noted that the Veteran had only been sober for six years.  Thus, the medical evidence shows that the appellant has had a current disability of alcohol dependence during the appellate period - that is, since he filed his claim in February 2003.  The Board has granted service connection for generalized anxiety disorder, major depressive disorder, and an insomnia disorder.   Wallin elements (1) and (2), current disability and a service-connected disability, have been met

The April 2011 VA examiner noted that the Veteran's alcohol dependence likely began in service.  That disorder is not a disability for which direct service connection can be granted.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301.  The examiner, however, noted that the alcohol dependence was also a reaction to the now-service-connected generalized anxiety disorder, major depressive disorder, and an insomnia disorder.  Thus, there is competent medical evidence that the now-service-connected generalized anxiety disorder, major depressive disorder, and an insomnia disorder aggravated the alcohol dependence.  There is no competent medical evidence that the alcohol dependence was completely not aggravated by the now-service-connected generalized anxiety disorder, major depressive disorder, and an insomnia disorder.  As the Board is granted service connection for alcohol dependence under the old version of 38 C.F.R. § 3.310, as interpreted by the Court in Allen, this grant is a complete grant of benefits and the Board does not have to address a secondary service connection causation theory of entitlement.  Accordingly, Wallin element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for alcohol dependence based upon aggravation by generalized anxiety disorder, major depressive disorder, and an insomnia disorder.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and an insomnia disorder is granted.

Entitlement to service connection for alcohol dependence based upon aggravation by generalized anxiety disorder, major depressive disorder, and an insomnia disorder is granted.


REMAND

 In addition to his generalized anxiety disorder, major depressive disorder, and insomnia disorder, the record shows that the Veteran may other acquired psychiatric disorders to include PTSD, bipolar disorder, and a psychotic disorder.  Further evidentiary development is required with respect to these additional psychiatric disorders.  

The Veteran has been receiving treatment at the New Orleans VA Medical Center and its associated Hammond VA Outpatient Clinic.  The RO and AMC obtained records from those facilities from February 2001 to June 2003 and from August 2005 to May 2011.  A January 2005 statement from a VA psychiatrist reflects that the appellant was hospitalized at the New Orleans VA Medical Center at that time.  Similarly, in a February 2005 notice of disagreement, the claimant reported that he was receiving treatment from the New Orleans facility.  The AMC should obtain all records from the New Orleans VA Medical Center and its associated Hammond VA Outpatient Clinic from June 2003 to August 2005 and from May 2011 to the present.  

The Veteran has also received treatment from the Biloxi VA Medical Center.  The AMC obtained records from that facility from September 10, 2008, to March 2011.  The AMC should obtain any additional records from that facility if the Veteran identifies any treatment at that facility prior to September 10, 2008, or after February 2011.  

The April 2011 VA examiner noted that the Veteran had received treatment at the Memphis VA Medical Center.  The AMC should obtain any records from that facility if the appellant identifies his dates of treatment at that facility.

A February 2001 VA treatment record reflects that the Veteran reported that he was hospitalized two years ago for psychiatric symptomatology.  The AMC should attempt to obtain these records.  

Since the Veteran has not been asked to identify any treatment since a March 2011 letter, he should be afforded another opportunity to identify treatment for his psychiatric disorders.

An August 2005 VA treatment record shows that the Veteran was at that time in the VA vocational rehabilitation program.  Since vocational rehabilitation often involves a psychological evaluation for training purposes, the VA vocational rehabilitation file is potential relevant to the remaining claims on appeal.

The April 2011 VA examiner noted that it was more than likely that the Veteran's past psychosis was due to his extreme alcohol dependence and that there was a chance that he has had depression with psychosis.  Even though VA treatment records show diagnoses of schizoaffective disorder and bipolar disorder, the examiner did not address the schizoaffective disorder and only indicated that the appellant does not currently have bipolar disorder.  An addendum to the April 2011 VA examination is necessary to determine whether the Veteran has or has had a psychotic disorder and bipolar disorder since he filed his claim in February 2003 and if so whether either such disorder is related to service or the now-service-connected alcohol dependence.

Since the medical evidence raises the issue of entitlement to service connection for a psychotic disorder as secondary to the now-service-connected alcohol dependence, the Veteran should be provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA vocational rehabilitation file and associate them with his permanent claims file.

2.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

3.  The AMC should ask the Veteran to identify all treatment for his psychiatric disorders, to include alcohol dependence, to include the dates of treatment at the Memphis and Biloxi VA Medical Centers and the facility where he was hospitalized in or 1999 for psychiatric symptomatology.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  If the claimant provides dates of treatment at the Memphis VA Medical Center, the AMC should obtain all records from that facility.  If claimant indicates that he has received treatment at the Biloxi VA Medical Center prior to September 10, 2008, or after February 2011, the AMC should obtain any additional records dated prior to September 10, 2008, or after February 2011.  Regardless of the Veteran's response, the AMC should obtain all records from the New Orleans VA Medical Center and its associated Hammond VA Outpatient Clinic from June 2003 to August 2005 and from May 2011 to the present.  Any obtained records should be associated with the appellant's claims file.

4.  Thereafter, the AMC should have the April 2011 VA examiner, if available, review the Veteran's claims file to prepare an addendum to the April 2011 VA examination report.  If the April 2011 VA examiner is unavailable, the AMC should arrange for the appellant's claim file to be reviewed by another appropriate medical professional.  

The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had bipolar disorder or a psychotic disorder (as opposed to merely a major depressive disorder misdiagnosed as a bipolar disorder and a psychotic disorder) at any time since he filed his claim in February 2003.  

If so, the examiner shoulder address the following inquires:  (a)  is it at least as likely as not (50 percent or greater) that the bipolar disorder or psychotic disorder is related to active service, to include in-service event of being on the USS Iwo Jima when it collided with the USS Nashville in March 1975, and (2) is at least as likely as not (50 percent or greater) that the bipolar disorder or psychotic disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected alcohol dependence.  

If the examiner determines that it is necessary to again examine the Veteran to render these opinions, he should be scheduled for another examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After the development requested, the AMC should review the addendum to examination report or if applicable the new examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any addendum or report is deficient in any manner, the AMC must implement corrective procedures at once.

7.  Thereafter, the AMC must readjudicate the issue of entitlement to an acquired psychiatric disorder other than generalized anxiety disorder, major depressive disorder, an insomnia disorder, and alcohol dependence, to include PTSD, bipolar disorder, and a psychotic disorder, to include consideration of service connection secondary to the now-service-connected alcohol dependence.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


